Citation Nr: 0835803	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-28 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a disorder 
affecting the great toes of the feet.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1962 
to February 1964.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In April 2007, the Board denied the veteran's 
claims for service connection for a back disorder, for a 
headache disorder, and for a heart disorder, and remanded for 
further evidentiary development the veteran's claims for 
service connection for a disorder affecting the great toes of 
the feet and for a right leg disorder.  The case has now 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  There is no evidence of any disorder affecting the toes 
during service or for several years thereafter.

2.  There is no competent and probative medical evidence that 
the veteran has a current disorder of the toes.

3.  The veteran currently has a right knee disorder, 
diagnosed as mild degenerative arthrosis.

4.  There is probative evidence of a right leg injury during 
service that was acute and transitory and resolved without 
residuals.
 
5.  There is probative medical evidence against a link 
between the veteran's current right leg disorder and his 
period of active military service.


CONCLUSIONS OF LAW

1.  A disorder affecting the great toes was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

2.  A right leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals partial compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The duty to notify was accomplished by way 
of two VCAA letters from the RO to the veteran dated in 
February 2002 and May 2004.  These letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his service-connection claims, (2) informing the veteran 
about the information and evidence the VA would seek to 
provide, and (3) informing the veteran about the information 
and evidence he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA as to the three elements of notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, pursuant to the Board's prior remand directives 
in April 2007, the RO sent the veteran a VCAA notice letter 
dated in May 2007 that further advised him that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the veteran has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide the 
initial February 2002 and May 2004 VCAA notices as discussed 
above or VCAA notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded until after the initial 
unfavorable rating decision on appeal; thus, there is a 
timing error as to both the initial and the additional VCAA 
notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  In 
Pelegrini II, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Here, the initial VCAA 
and Dingess VCAA notice letters were provided in February 
2002, May 2004, and May 2007, respectively, after issuance of 
the initial unfavorable AOJ decisions in January 1998, 
denying the veteran's claim for service connection for a 
disorder affecting the great toes, and June 2002, denying the 
veteran's claim to reopen his service connection claim for a 
disorder of the great toes and his claims for service 
connection for a back disorder, a headache disorder, a heart 
disorder, and a right leg disorder.  However, both the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) and the Court have since further clarified 
that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness 
of the adjudication, as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (holding that a statement of the case 
(SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Here, after initially providing VCAA notice in February 2002, 
the RO readjudicated the claims in a September 2003 SOC.  
Subsequently, after providing another VCAA notice in May 2004 
and additional Dingess notice in May 2007, the RO 
readjudicated the claims in two SSOCs dated in July 2004 and 
May 2008. Thus, the timing defect in the initial VCAA notice 
has been rectified.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs), service personnel 
records (SPRs), and afforded him VA examinations of the right 
knee and foot in April 2008.  VA treatment records from 1996 
to 2005 also have been associated with the claims folder.  
Moreover, the veteran was given an opportunity to provide 
testimony before RO personnel in November 2003.  The RO also 
attempted to obtain private treatment records as identified 
and authorized by the veteran; however, due to one private 
doctor's office being sold and the expiration of the 
veteran's authorization to release medical records for 
another private physician, the RO subsequently requested that 
the veteran either obtain those records for the RO or that 
the veteran provided a more recent authorization for the RO 
to obtain those records.  The veteran never followed up on 
the RO's requests to obtain those private treatment records.    

In response to an April 2007 Board remand directive for the 
RO to obtain SPRs from July 1961 to confirm the veteran's 
active duty in training (ACDUTRA) or inactive duty in 
training (INACDUTRA) and to the veteran's assertions that his 
service records from the U.S.S. Raleigh had not been made 
available for review in the adjudication of his claims, the 
RO also sent multiple requests to the National Personnel 
Records Center (NPRC) and the U.S. Armed Services Center for 
Unit Records Research (CURR) (now known as the U.S. Army and 
Joint Services Records Research Center (JSRRC)) for 
verification of dates of ACDUTRA and INACDUTRA and for ship 
logs for the U.S.S. Raleigh for the years 1962-1963.  See 
Board decision dated in April 2007, veteran's statement dated 
in September 2003, and VA Form 9 dated in July 2004.  In that 
regard, when service records are lost or missing, the Court 
has held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the RO has 
obtained the veteran's SPRs and verified that he had earned 
retirement points from July 1961 to August 1961 for ACDUTRA 
service.  However, the NRPC and JSRRC (formerly known as 
CURR) have responded negatively, indicating that ship logs 
aboard the U.S.S. Raleigh cannot be located and that deck 
logs were not considered permanent records.  Thus, all 
efforts have been exhausted, and further attempts would be 
futile.  38 C.F.R. § 3.159(c)(2) and (3).  The Board thus 
finds no basis for further pursuit of these records.  

Finally, in May 2004 and June 2007, in response to the RO's 
requests for more evidence, the veteran stated that he had no 
more evidence to submit in support of his claims.  Thus, 
given that the RO has obtained all available STRs, SPRs, and 
VA treatment records, provided the veteran with VA 
examinations, and received negative responses from the NPRC 
and JSRRC as to ship logs aboard the U.S.S. Raleigh, there is 
no indication that any additional evidence remains 
outstanding.  The duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its April 2007 remand.  Specifically, the 
RO was instructed to provide the veteran with a notice letter 
under Dingess, supra, and VA examinations of the right leg or 
knee and of the feet by appropriate VA specialists to 
ascertain the nature, extent, and etiology of leg or knee and 
feet disorders, and to ensure that the claims file was made 
available for the examiner's review in connection with the 
examinations.  The examiner was instructed to perform any 
tests or studies necessary for an accurate assessment, and to 
include in the examination report a medical opinion as to 
whether any leg or knee and feet disorders found at least as 
likely as not (50 percent or more probability) began during, 
or if pre-existing service, was aggravated by, service.  The 
examiner was also instructed to state the etiology of the 
diagnosed disorder(s).  The Board finds that the RO has 
complied with these instructions by making the claims folder 
available for review, that the VA examinations were performed 
by a medical doctor, and that the VA examination reports 
substantially comply with the April 2007 Board remand orders 
in addressing the issues specified in the Board remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Analysis - Disorder of the Great Toes

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the United 
States Court of Appeals for Veterans Claims (Court) recently 
emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran contends that he injured the big toes of his feet 
during service when his feet were crushed by a dropping 
elevator, and that he has had severe pain in his toes since 
then.  See hearing testimony dated in November 2003.  The 
veteran asserts that at that time, his great toes were broken 
and were wrapped with tape, and that he went to sick call to 
have pieces of his toenails removed.  He returned to full 
active duty after two weeks.  See VA examination reports 
dated in March 2002

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, a recent VA examination in April 2008 
revealed no disorder of the great toe in either foot.  
Interestingly, although the veteran has contended through the 
years that both of his great toes were broken during service 
and he had received treatment for both feet over the years, 
he reported pain only in the right great toe during the April 
2008 examination.  Further, although the veteran has received 
treatment for pain in the feet over the years, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted. Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Thus, 
absent evidence of a current diagnosis of a disorder of the 
great toes or a disorder affecting the great toes, service 
connection cannot be granted for that disorder.  Boyer, 210 
F.3d at 1353; Brammer, 3 Vet. App. at 225.  Simply stated, 
the post-service medical record outweighs the veteran's 
belief that he has a disorder of the great toes.   

Despite the lack of evidence showing a current disorder, 
which requires a denial of service connection, the Board will 
nevertheless provide a brief analysis of the veteran's STRs.  
In this respect, the veteran's STRs are negative of any 
evidence of diagnosis or treatment for any disorders of the 
toes, even though the veteran asserted during VA examinations 
in March 2002 and April 2008, and during a hearing before RO 
personnel in November 2003, that his great toes were broken 
and crushed after an elevator fell on them.  Significantly, 
although he reported in his in-service annual examination 
reports in July 1961 and October 1960 that he had experienced 
foot trouble, no mention was made of the incident during 
which he broke his great toes.  Moreover, his active duty 
separation examination in February 1964 mentioned no injuries 
to his toes.  His STRs, as a whole, are silent as to evidence 
of any disorders or injuries of the toes during service.  38 
C.F.R. 
§ 3.303(b).  However, the Board acknowledges the veteran is 
at least competent to report that he experienced broken toes 
during service and pain from the injuries.  See also 38 
C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469.

The Board emphasizes that although the veteran is competent 
to state that he has experienced symptoms of constant and 
severe pain in his toes over time, he is not competent to 
render an opinion as to a medical diagnosis of his symptoms, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

Analysis - Right Leg Disorder

The Board now turns to analysis of the veteran's claim for 
service connection for a right leg disorder.  Initially, 
however, the Board finds that a discussion of the veteran's 
service status with regard to his right leg disorder is 
necessary.  In an April 2007 decision, the Board noted that 
the veteran's STRs of record showed treatment for an injury 
to the right leg in July 1961, when the veteran dislocated 
his knee.  In that regard, the Board noted the RO had 
determined that no STRs showed any treatment for problems of 
the right leg during active service, but that the July 1961 
treatment record appeared to have been created during a 
period of ACDUTRA or INACDUTRA.  Active military, naval, or 
air service includes any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred in line of duty.  
38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  
Because the veteran's service status was at issue with regard 
to his July 1961 right leg injury, in its April 2007 
decision, the Board remanded this issue for the RO to 
determine whether the veteran's injury in July 1961 was 
during a period of ACDUTRA or INACDUTRA.  

In this regard, a review of the veteran's SPRs revealed a 
Naval Reserve service record with a detailed summary of 
retirement points earned by the veteran.  The summary of 
retirement points, which indicated that the veteran had 
periods of both ACDUTRA and active service during his U.S. 
Naval Reserve service, showed that the veteran served in 
ACDUTRA from July 1961 to August 1961.  Thus, the veteran's 
ACDUTRA service in July 1961 has been confirmed and his July 
1961 injury has been confirmed to have occurred during this 
period of ACDUTRA.

Turning to the veteran's claim, he asserts that his right leg 
disorder resulted from a fall on the ship U.S.S. Raleigh in 
1962-1963 during service.  See veteran's claim dated in July 
2001, statement dated in September 2003.  The veteran 
contends that he was knocked down a ladder by a shipmate, who 
was subsequently court-martialed.

As already mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In 
this regard, an April 2008 examination assessed the veteran 
with mild degenerative arthrosis in both knees.  Thus, there 
is sufficient evidence of a current knee disorder. 

However, service records do not support the veteran's claim 
of service connection for a right leg or knee disorder.  In 
that regard, the only evidence in the veteran's STRs of 
complaints or treatment of any right leg problems during his 
years of service was in July 1961, when the veteran was 
treated for an alleged dislocation of the knee.  The veteran 
stated that he had dislocated his knee and that his 
grandfather had put it back in place.  During treatment, 
swelling and tenderness were observed and he was relieved 
from marching with his division.  However, this injury 
appeared to be acute and transitory, and resolved without 
further problems, as the 1964 active duty separation 
examination did not note any problems with the veteran's 
right leg or knee.  Moreover, although the veteran reported 
having experienced leg cramps and locked knee in his July 
1961 and October 1960 annual examinations, no problems of the 
right leg or knee were noted or mentioned in his February 
1964 separation examination.  Although the veteran is 
competent to report symptoms and problems of the right leg he 
experienced in service, there must be competent medical 
evidence where the determinative issue involves a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, the Board must find that the STRs, as a whole, provide 
negative evidence against this claim, as they show neither 
complaints nor evidence of any right leg disorder.  

Post-service, there is no medical evidence of any right leg 
problems prior to 1996, when the veteran first complained of 
experiencing leg cramps and pain.  Although the veteran has 
continuously received treatment for pain, including pain in 
his legs, since 1996, there is no medical evidence that 
supports the veteran's assertion that his right leg disorder 
began in service.  As previously noted, the Federal Circuit 
Court has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson, supra.  It follows, therefore, that the Board finds 
no evidence of non-chronic pain disorder in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the veteran's current leg disorder, 
diagnosed as mild degenerative changes, and his active 
military service, the April 2008 examination report noted 
that the veteran's current leg disorder is "less likely than 
not caused by or a result of his military service."  The VA 
examiner further noted that there is no evidence of a 
persisting knee condition soon after the veteran's in-service 
injury and that the degenerative changes found during the 
examination were related to normal age-related wear and tear.  
This statement provides strong evidence against the veteran's 
claim.  As there is no contrary medical examination of 
record, the Board finds that this report is entitled to great 
probative weight and provides negative evidence against the 
claim.  

Finally, the Board acknowledges that the veteran is competent 
to state that he has experienced pain in his right leg over 
time; however, he is not competent to render an opinion as to 
the medical etiology of his condition, absent evidence 
showing that he has medical training or expertise.  See 38 
C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 
5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Thus, 
although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

Service connection for a disorder affecting the great toes of 
the feet is denied.

Service connection for a right leg disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


